Raymond Young was convicted in the Hamilton Common Pleas on a charge of assault with intent to. commit a rape, which conviction was affirmed by the Court of Appeals. The prosecuting witness and Young were guests at a house party and they had been strangers until that evening. Evidence was offered to show that the prosecuting witness and the plaintiff in error had been seen to leave the house and later the prosecuting witness was discovered a square or so from the house, her jaw being dislocated and being unable to articulate.
Error is claimed on part of the Court in refusing to permit the jury to view the premises and in permitting the state to cross examine its own witness and to offer evidence tending to impeach said witness.
The State claimed the right to cross examine its witness, Stein, on the ground that he was an adverse witness. The court permitted him to be cross-examined. It is claimed that the hostility Stein evidenced was not such as would justify his cross-examination by the State.
It is claimed that the State was permitted to have questions answered by another witness, which answers tended to impeach the testimony of the witness Stein; and that the Court’s ruling in permitting such impeaching questions to he asked was highly prejudicial.
It is contended that “In case the witness denied having made such statements, or his answer is ambiguous, concerning them, it is not competent for the party calling him to prove them by other witnesses.”
Attorneys — Roettinger & Street for Young; C. P. Taft, II, and C. E. Basler for State; all of Cincinnati.
It is also submitted that the Court of Appeals in its opinion stated that “While we do not approve of the manner in which the attorney for the State conducted the examination in the particulars complained of-we do not find that this examination was prejudicial error;” and that by this statement the Court of Appeals must have put its stamp of disapproval in the manner in which the examination was conducted.